Porter, J.
delivered the opinion of the court. The petition in this case states, that the defendant owes the plaintiff the sum of $1388 70, the amount of house rent; which, though often requested, he has refused to pay. An order of seizure and sale is prayed against the property of the defendant, that he may be cited to answer, and that judgment be rendered against him for the sum already mentioned, with interest and costs.
The order of seizure, and sale issued as prayed for, was executed; and the sum of $960 81 made on the execution.
The defendant appeared and pleaded to the action, and the issue joined between the parties being submitted to a jury, they found a verdict in favour of the plaintiff for the sum claimed in the petition.
The facts on which the cause was tried do not come up, we are of course unable to say whether the defendant was injured by the judgment in the court below, or not. We presume he was not, as the only error assigned by *451him is, that the order of seizure and sale was improperly issued in the first instance, there being no authentic evidence of the debt.
Morse for the plaintiff, Carleton for the defendant.
If the lease was by authentic act, it is the opinion of the court that the order was not improvidently granted, and as no copy of that instrument has been brought up by the appellant, he has not furnished us with the means of correcting the error of which he complains. In the absence of the documents on which the court below proceeded, we must presume it acted according to law.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed, with costs,